Follett, J. (dissenting):
This action was begun in the County Court of the county of Monroe November 21, 1895, to recover damages for a personal injury caused, it is alleged, by the negligence of the defendants.
The defendants are partners engaged in business at Bochester, N. Y., under the firm, name of Sibley, Lindsay & Curr. It is alleged in the complaint that all the parties to the action are residents of the county of Monroe, and that the plaintiff was an employee of the firm and engaged in running in its store an elevator, which was negligently constructed, and that by reason thereof it fell January 8, 1895, and injured the plaintiff. When the action was begun all the defendants were residents of the county of Monroe and were personally served with process, except John Curr and Bobert Liddle, who then were and now are residents of the State of Colorado, and have not been served with process. December 11, 1895, all the defendants appeared in the action by Harris & Harris, their attorneys, who served a general notice of retainer' in the usual form. December 31, 1895, all the defendants answered jointly by Harris & Harris, their attorneys, interposing two defense's: (1) A general denial ; (2) that the defendants John Curr and Bobert Liddle* were not residents of the county of" Monroe. A trial was had May 26, 18.96, and it was conceded that John Curr and Bobert Liddle, two of the defendants, were, when the action was begun and at the date of the trial, residents of the State of Colorado. ' Thereupon. the *627court dismissed the complaint for want of jurisdiction, and the plaintiff excepted..
The Constitution in force when this action was begun provided : “The existing County Courts- are continued. * * * They shall also have original jurisdiction in all cases where the defendants reside in the county and in which the damages claimed shall not exceed one thousand dollars.” (Const, art. 6, § 15.)
By the Constitution which went'into effect January 1, 1896, and was in force when this action was tried, the jurisdiction of County Courts in such actions, in respect to the amount involved, was ■enlarged to $2,000, and it was further provided: “The Legislature may hereafter enlarge or restrict the jurisdiction of the County Courts, provided, however, that their- jurisdiction shall not be so extended as to authorize an action therein for the recovery of money only, in which the sum demanded exceeds two thousand dollars, or in which any person not a resident of the county is a defendant.” (Const, art. 6, § 14.)
The jurisdiction of County Courts is not dependent upon where the cause of action arises, .but is dependent upon the amount involved in the action and the residence of all the defendants, which must be within the county in which the action is begun.
To give a County Court jurisdiction of a case or action brought therein for the recovery of money only, two facts must exist and appear on the face of the complaint: (1) That the amount demanded does not exceed the limit fixed by the Constitution, and (2) that all the defendants are residents of the county in which the case or action is begun.
It is idle to say that all the persons named as defendants in the summons and in the complaint are not defendants in the action. They are expressly made so by the plaintiff, who alleges in his complaint the jurisdictional facts, that is, that all the defendants are residents of the county of Monroe, and the judgment demanded is for $1,000 only. All the defendants appeared in the action; the notice of retainer was not returned; they answered jointly; their answer was not returned, but it was accepted, and the plaintiff went to trial on the issues joined between the plaintiff on the one side and the defendants on the other, without making an effort to have, the two defendants who resided in Colorado stricken from the action.
*628The Constitution does not provide that in case a separate judgment may be rendered against the defendants a County Court shall have jurisdiction of those who reside within the county, against whom such a judgment may be rendered, but it expressly provides that all the defendants in an action must be residents of the county in which the action is brought. The fact that all the defendants appeared in the action, as they had the right to do, being invited . by the plaintiff, did not, in the face of their answer averring that the court had no jurisdiction, confer jurisdiction of this action on the County Court as against all or any one of the defendants. (Burckle v. Eckhart, 3 N. Y. 132; Wheelock v. Lee, 74 id. 495; Davidsburgh v. Knickerbocker Life Ins. Co., 90 id. 526 ; Heenan v. N. Y., W. S. & B. Ry. Co., 34 Hun, 602; Parkhurst v. Rochester Lasting Machine Co., 65 id. 489.) The case last cited is decisive of the case at bar.
If all the parties to an action in a County Court should sign an agreement that the court might try and determine an action in which all or some of the defendants were not residents of the county, or in which the amount demanded exceeded the limit fixed by the Constitution, it would not confer jurisdiction, and should the parties proceed to trial and judgment under such circumstances, it would, at most, amount to an arbitration. Had the defendants in this ¡action appeared and confessed a judgment for an amount exceeding the limit fixed by the Constitution, or had it' appeared on the face o.f the judgment so confessed that some of ■ the defendants were not residents of the county, the judgment so entered would have been void. (Coffin v. Tracy, 3 Caines, 129.)
In the case of a coimt having general jurisdiction, parties without its jurisdiction may, by appearing in an action, give such court jurisdiction of their persons, (McCormick v. Penn. Central Railroad Co., 49 N. Y. 303.) Such is not the case at bar.
The judgment and order should be affirmed, with costs.
Adams, J., concurred.
Judgment reversed and a new trial ordered, with costs to abide the event.
Note.—The rest of the cases of this term, will he found in the next volume, 17 App. Div.— [Rep.